—Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 8, 1994, which ruled, inter alia, that claimant was ineligible to receive unemployment insurance benefits because he was not totally unemployed.
As compensation for his referral of four accounts, claimant received four checks from Samsung of America totaling the sum of $7,097.62. The Board found Samsung to be claimant’s employer and ruled, inter alia, that claimant was ineligible to receive unemployment insurance benefits. Claimant asserts that because he was an independent contractor and not Samsung’s employee and that these referrals were made before he laid claim to unemployment benefits, the Board’s decision is in error.
We disagree. The evidence adduced at the hearing established that, in addition to furnishing the subject accounts, claimant used Samsung’s office to make business calls to customers during the relevant period. Substantial evidence supports the Board’s decision.
Mikoll, J. P., Crew III, White, Yesawich Jr. and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.